Citation Nr: 1643763	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-47 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for spondylosis and degenerative disc disease of the lumbar spine, prior to July 8, 2011.

2.  Entitlement to an evaluation in excess of 40 percent for spondylosis and degenerative disc disease of the lumbar spine, beginning July 8, 2011.

3.  Entitlement to an evaluation in excess of 20 percent for supraspinatus tendinitis with osteophyte pressure, status post left shoulder trauma (left shoulder disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Board remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  In a correspondences received at the RO in June 2014, and prior to the promulgation of a decision in the appeal, the Veteran and the Veteran's representative requested to withdraw from appellate status the issue of entitlement to an evaluation in excess of 10 percent for spondylosis and degenerative disc disease of the lumbar spine, prior to July 8, 2011.

2.  In a correspondences received at the RO in June 2014, and prior to the promulgation of a decision in the appeal, the Veteran and the Veteran's representative requested to withdraw from appellate status the issue of entitlement to an evaluation in excess of 40 percent for spondylosis and degenerative disc disease of the lumbar spine, beginning July 8, 2011.

3.  For the period prior to December 5, 2014, the Veteran's left shoulder disability is manifested by pain, stiffness, weakness, and instability, with range of motion more nearly approximating midway between the side and shoulder.  

4.  Beginning December 5, 2014, the Veteran's left shoulder disability is manifested by pain, restricted range of motion, and additional restricted range of motion after repetitive use, with range of motion more nearly approximating to 25 degrees from the side.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issue of entitlement to an evaluation in excess of 10 percent for spondylosis and degenerative disc disease of the lumbar spine, prior to July 8, 2011, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal as to the issue of entitlement to an evaluation in excess of 40 percent for spondylosis and degenerative disc disease of the lumbar spine, beginning July 8, 2011, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  For the period prior to December 5, 2014, the criteria for an increased rating in excess of 20 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).

4.  Beginning December 5, 2014, the criteria for an increased rating of 30 percent, but not higher, for the Veteran's left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded three VA examinations, in December 2008, July 2011, and December 2014, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  While The December 2014 VA examiner noted that only the Veteran's military history and VA treatment records were reviewed, the Veteran has been treated through the VA medical system since the date of his claim for increase and there are not material private records or collateral sources present in the Veteran's file.  As such, the Board finds that the December 2014 VA examiner reviewed the records pertinent to the Veteran's claim and was sufficiently informed to render an adequate examination.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the April 2014 remand orders, namely to obtain outstanding records and schedule the Veteran for a VA examination, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In June 2014 correspondences, the Veteran and his representative requested withdrawal of his claim for increased ratings for the Veteran's service-connected spondylosis and degenerative disc disease of the lumbar spine. 

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to an increased rating for his service-connected spondylosis and degenerative disc disease of the lumbar spine, and the claims are therefore dismissed.

III.  Increased Rating

The Veteran seeks a rating in excess of 20 percent for the service-connected left shoulder disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's service-connected left shoulder disability is currently rated under Diagnostic Code 5201, limitation of motion of the arm.

Diagnostic Code 5201 provides a 20 percent rating for arm motion limited at the shoulder level, major or minor, a 30 and 20 percent rating for arm motion limited midway between the side and shoulder level, major and minor respectively, and a 40 and 30 percent rating for arm motion limited to 25 degrees from the side, major and minor respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Although the Veteran's service-connected left shoulder disability is rated under Diagnostic Code 5201, the Board will consider all applicable diagnostic codes when evaluating the Veteran's disability.  Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.






Factual Background

The Veteran seeks an evaluation in excess of 20 percent for his service-connected left shoulder disability.  He contends that his symptomatology is more severe than reflected by the rating criteria.  

Treatment notes record a history of complaints of pain and limitation of motion in the Veteran's left shoulder.  For instance, the Veteran visited a VA doctor in December 2008 to establish care.  At this intake, the Veteran complained of left shoulder pain and reported increasing pain when sleeping on his left side.  The doctor noted no obvious fracture at the AC joint and discomfort in the left shoulder AC joint and deltoid with range of motion.  December 2008 imaging of the Veteran's left shoulder was interpreted as reflecting no radiographic evidence of any bony or soft tissue pathology.  

The Veteran was examined by a VA examiner in December 2008.  The Veteran reported a history of an in-service injury to his left shoulder, post-service treatment of physical therapy and pain medication, and worsening pain over time.  The Veteran reported complaints of intermittent pain over the left shoulder precipitated by overhead activities, heavy lifting, and long distance driving.  The Veteran reported that the pain in his shoulder increased with sleeping on his left shoulder and estimated the pain reached 9 out of a possible 10 in intensity.  The VA examiner reported that the Veteran does not take pain pills, does some physical therapy, does not use a splint or other assistive device, and has no weakness in the upper extremity.  The Veteran reported limitation of motion during flare-ups, but the VA examiner could not estimate that limitation without resorting to speculation.  

The VA examiner noted a physical examination of the left shoulder showed no swelling, deformity, or atrophy, and reflected mild tenderness over the anterior aspect of the shoulder.  Range of motion testing of the left shoulder showed forward flexion from 0 to 170 degrees with pain starting at 90 degrees, abduction from 0 to 170 degrees with pain starting at 90 degrees, external rotation from 0 to 90 degrees with pain starting at 70 degrees, and internal rotation from 0 to 90 degrees with pain starting at 80 degrees.  The VA examiner indicated that repetitive motion of the left shoulder did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  The doctor noted no crepitus, abnormal muscle strength, abnormal sensation, or abnormal reflexes, but did note a positive Hawkins' sign.  Imaging of the Veteran's left shoulder was interpreted as normal.  The doctor diagnosed the Veteran with left shoulder rotator cuff tendinitis.  

The Veteran visited a physical therapist in January 2009 with complaints of pain in his left shoulder due to impingement.  At one treatment in January 2009, the Veteran described shoulder pain with overhead movements that was worse at night.  There was pain with full flexion in the Veteran's left shoulder, abduction, and internal rotation.  The record indicates 5/5 pain with resisted rotation, positive impingement test, positive tendonitis test, capsular restrictions, and bursitis.  There was pain to palpation in the Veteran's left upper extremity, but sensation and reflexes were normal.  The Veteran complained of anterior shoulder pulling at the end of another treatment session in January 2009.  At follow up treatment in January 2009, the Veteran reported less tightness in his left shoulder and responded with positive feedback after the workout.  The plan for treatment after his encounter included core stabilization exercises and reduction of shoulder pain.   

VA ordered another examination that occurred in July 2011.  The VA examiner diagnosed the Veteran with supraspinatus tendinitis with osteophyte pressure, status post left shoulder trauma.  The Veteran reported his left shoulder disability was slightly worse than when he was discharged from service.  The Veteran reported that if he slept on his left side, he will awaken with severe pain in the left shoulder that will last for approximately 20 minutes and he rated 10 out 10 on a pain scale.  The VA examiner indicated the Veteran can abduct to 90 degrees before he experiences a sharp, fleeting pain, but the Veteran denied pain on rest.  The VA examiner noted that there had not been incapacitating episodes.  The Veteran reported he was currently treating this condition with heating pads.  The VA examination report indicates that the Veteran is right handed, there was no deformity of the left shoulder, there was instability, there was pain, there was stiffness, there was weakness, and there was decreased speed of joint motion.  There was no indication of episodes of dislocation or subluxation, no episodes of locking, and no effusions.  The symptoms of inflammation included tenderness.  The VA examiner indicated no symptoms of constitutional arthritis were present and no incapacitating episodes of arthritis occurred.  

Based on a physical examination of the Veteran, the VA examiner indicated that there is no weight bearing joint affected, there was no other evidence of abnormal weight bearing, there was no loss of bone, there were no recurrent shoulder dislocations, and there was no inflammatory arthritis.  The VA examiner noted there was pain with active motion on the left side, left flexion from 0 to 170 degrees, left abduction from 0 to 170 degrees, left internal rotation from 0 to 80 degrees, and left external rotation from 0 to 90 degrees.  There was also objective evidence of pain following repetitive motion.  The VA examiner indicated no ankylosis was present.  The Veteran reported that he was employed full time as a logistic technician and previously had been unemployed for two years to take care of his sick parents.   Prior to being unemployed he worked in sales which required him to stand and walk, which aggravated his lower back disability.  In terms of employment, the VA examiner opined that the Veteran's left shoulder disability did not affect his usual occupation but did impair his ability to perform daily activities such as chores, exercise, sports, and recreation.  

Imaging conducted March 2012 reflected no evidence of fracture, dislocation, separation, or significant bone, joint, or soft tissue abnormality.  

Treatment notes from June 2012 reflect complaints of shoulder pain from the Veteran.  The Veteran was not interested in surgical treatment or further injections and preferred treatment with anti-inflammatories.  Examination of the Veteran's left shoulder revealed no atrophy, tenderness to palpation over the lateral deltoid region, positive decreased range of motion with abduction to 110 degrees, forward flexion to 145 degrees, and full muscle strength with pain.  The treatment notes indicate a positive Jobe test and positive Obrien's test.  Diagnosis at this treatment was left shoulder impingement with capsulitis.  

Imaging conducted January 2013 found mild acromioclavicular joint space narrowing, no glenohumeral joint space narrowing, and no rotator cuff calcification.  This imaging was interpreted as showing no acute fracture or dislocation, minimal degenerative changes, and no rotator cuff calcific tendinitis.  

During treatment in February 2013, the Veteran complained of bilateral shoulder pain, but a musculoskeletal examination from that encounter reflected good range of motion in the shoulder with mild pain on abduction.  Imaging was negative except for mild degenerative joint disease in the shoulder.  

In December 2014, the Veteran was examined again by a VA examiner.  The Veteran reported past treatment of physical therapy that did not help his shoulder symptoms and a steroid injection that gave temporary relief, but denied current treatment aside from cold/heat packs, muscle relaxers, and anti-inflammatories.  The Veteran's current symptoms included pain in his shoulder and being unable to lift the left arm without pain in the shoulder.  The Veteran reported that he had been told he had a spur in his left shoulder which could be shaved off to help his symptoms but he refused surgery.  The VA examiner stated that an opinion could not be provided on the degree to which repetitive use or flare-ups could significantly limit functional ability based on the literature, the clinical presentation, the examination findings, and reports, as to do so would be resorting to mere speculation.  The VA examiner noted that he had reviewed the military treatment records and the Veteran's Health Administration medical records (VA treatment records).  

The Veteran reported that flare-ups do not impact the functioning of his left shoulder but that there is functional loss due to pain as he is unable to lift his left arm without pain.  Range of motion testing of the left shoulder showed flexion from 0 to 75 degrees, abduction from 0 to 45 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  The VA examiner noted pain on flexion, abduction, external rotation, and internal rotation.  There was no pain on weight bearing and no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Range of motion testing after three repetitions reflected decreased range of motion, namely flexion from 0 to 60 degrees, abduction from 0 to 45 degrees, external rotation from 0 to 75 degrees, and internal rotation from 0 to 60 degrees.  The VA examiner attributed this additional functional loss to lack of endurance.  In terms of repeated use over time, the VA examiner reported the same limitations to range of motion and attributed them to pain and lack of endurance.  The VA examiner noted that the examination was not being conducted during a flare-up and the Veteran did not report flare-ups of symptoms, however the VA examiner did note that the examination supports the Veteran's statement describing functional loss during flare-ups.  

The VA examiner noted no other factors contributing to his disability in left shoulder, reported muscle strength testing of 4/5 entirely due to the left shoulder disability, no muscle atrophy, no ankylosis, no rotator cuff atrophy, no shoulder instability, no conditions or impairments of the humerus, no scars, and no assistive devices.  The VA examiner reported that diagnostic testing showed degenerative or traumatic arthritis of the left shoulder.  The impression recorded in imaging from April 2003 was supraspinatus tendinopathy with adjacent enthesophyte and normal labrum.  The VA examiner opined that there was no objective evidence of crepitus and there is no functional impact from his disability on his employment status.  

However, under the remarks section the VA examiner noted that current imaging is read as "normal left shoulder," which is inconsistent with the Veteran's decreased range of motion and pain with range of motion.  The VA examiner noted that the Veteran's medical records indicate possible impingement with a spur but that imaging from January 2013 and December 2014 did not reflect such impingement.  

Treatment notes from December 2014 reflect complaints of left shoulder stiffness with onset two months prior. 

In July 2016, the Veteran's representative submitted a brief highlighting the results of the December 2014 VA examination.  The Veteran's representative argued that overall symptomatology of the Veteran's condition more nearly approximates the criteria for a higher disability rating and an increased evaluation is proper.   



Analysis

Initially, the Board finds that Diagnostic Codes 5200, 5202, and 5203 are inapplicable.  There is no evidence of ankylosis of the Veteran's left shoulder as required under Diagnostic Code 5200.  Diagnostic Code 5202 is also inapplicable, as there is no evidence of true recurrent dislocation of the humerus at the scapulohumeral joint.  Indeed, VA examinations note no history or objective evidence of dislocation.  Moreover, there is no evidence, lay or otherwise, showing fibrous union of the humerus, or nonunion or loss of head of the humerus.  Diagnostic Code 5203 is not applicable because there is no evidence of clavicle or scapula disability. 

Imaging from the December 2014 VA examination revealed evidence of degenerative or traumatic arthritis in the left shoulder.  Under Diagnostic Code 5003 for degenerative arthritis, and Diagnostic Code 5010 for traumatic arthritis, the highest possible schedular rating is 20 percent.  As the Veteran's left shoulder disability is currently rated as 20 percent disabling under Diagnostic Code 5201, a higher evaluation is not possible under Diagnostic Codes 5003 or 5010. 38 C.F.R. § 4.71a.

Period prior to December 5, 2014

Regarding the criteria for limitation of motion of the arm under Diagnostic Code 5201, the record reveals, including the July 2011 VA examination report, that the Veteran is right handed so his left shoulder disability is rated as a disability of a minor joint.  Considering pain and functional loss due to pain, the December 2008 VA examiner noted pain started at 90 degrees for forward flexion, at 90 degrees for abduction, at 70 degrees for external rotation, and at 80 degrees for internal rotation.  The December 2008 VA examiner did note flare-ups, but could not estimate that limitation without resorting to speculation.  The Veteran did not describe the limitation of motion experienced during flare-ups, the treatment notes do not reflect flare-ups that resulted in limitation beyond that observed by the December 2008 VA examiner, the VA examiner noted that the pain does not interfere with the Veteran's activities of daily living, and noted there had been no incapacitating episodes in the last year.  Thus, the Board finds that the overall impairment resulting from his back disability would still more closely approximate no more than a 20 percent rating for this period. 

The July 2011 VA examiner noted left flexion from 0 to 170 degrees, left abduction from 0 to 170 degrees, left internal rotation from 0 to 80 degrees, and left external rotation from 0 to 90 degrees.  There was also objective evidence of pain following repetitive motion.  A June 2012 treatment note reflected positive decreased range of motion with abduction to 110 degrees, forward flexion to 145 degrees, and full muscle strength with pain.  These range of motion results are not consistent with a rating higher than 20 percent for the non-dominant shoulder.  During these examinations, the Veteran did not report that he experienced pain with all ranges of motion as he did at the December 2014 examination.  The treatment notes are consistent with these VA examinations.  A higher rating is not warranted because the evidence does not more closely approximate range of motion limitation to 25 degrees or less from the side.  

While the Board has considered the Veteran's statements about the severity of his shoulder pain during this period, the Board concludes that the treatment notes and VA examination reports are more probative.  Specifically, the Board finds the range of motion testing and accompanying pain from these examinations and treatments to be more probative of the level of the Veteran's disability during this period than his subjective statements.  

Thus, the evidence for this period is consistent with the Veteran's currently assigned 20 percent rating.  





Period beginning December 5, 2014

At the December 2014 VA examination, flexion in the Veteran's left shoulder was limited to 75 degrees and on three repetitions to 60 degrees.  Abduction was limited to 45 degrees and not further limited on three repetitions.  However, the Veteran reported pain with any range of motion of his shoulder and the VA examiner noted pain on each different range of motion.  The VA examiner noted pain with flexion, abduction, external rotation, and internal rotation.  As noted above, pain alone does not rise to the level of functional loss, but it may when it limits the ability to perform normal working movements of the body.  Mitchell, 25 Vet. App. at 38.  The December 2014 VA examination report indicates range of motion limitation greater than that noted on either the December 2008 VA examination or the July 2011 VA examination.  Further, unlike at the prior VA examinations, the Veteran complained of not being able to lift his arm without pain.  The Veteran denied that flare ups impact his functioning in his left shoulder at the December 2014 examination.  

The Board finds the Veteran's statements to be credible and consistent with the results of the VA examination.  These findings more nearly approximate or equate to limitation of motion of the left arm to 25 degrees from the side, when considering additional functional loss due to pain, pain on movement, fatigue, weakness, and lack of endurance, to include with repeated use. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, this is the highest rating that can be assigned for a non-dominant shoulder injury, and thus, a higher rating under Diagnostic Code 5201 is not possible.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  As noted above, no other applicable diagnostic codes allow a higher rating.  

The December 2014 VA examiner noted that Veteran's December 2014 imaging showed a normal left shoulder.  However, the VA examiner noted that the Veteran's decreased range of motion and pain with range of motion was inconsistent with the imaging.  While this remark from the VA examiner is noteworthy, it implies only that the imaging is inconsistent with the examination results.  As the Board is granting the highest non-dominant shoulder rating under Diagnostic Code 5201, and basing this rating off the examination results not the imaging, a remand is not necessary to resolve the VA examiner's noted inconsistency.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent rating, but not higher, have been approximated beginning December 5, 2014.  

 Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's left shoulder disability are specifically contemplated by the schedular criteria.  For instance, the Veteran's service-connected left shoulder disability is manifested by pain, stiffness, and limitation of motion.  The rating assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 

Further, and according to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.


ORDER

The claim of entitlement to an evaluation in excess of 10 percent for spondylosis and degenerative disc disease of the lumbar spine, prior to July 8, 2011 is dismissed.

The claim of entitlement to an evaluation in excess of 40 percent for spondylosis and degenerative disc disease of the lumbar spine, beginning July 8, 2011 is dismissed.

The claim of entitlement to an evaluation in excess of 20 percent for supraspinatus tendinitis with osteophyte pressure, status post left shoulder trauma prior to December 5, 2014 is denied.

The claim of entitlement to an evaluation of 30 percent, but not higher for supraspinatus tendinitis with osteophyte pressure, status post left shoulder trauma beginning December 5, 2014 is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


